DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 11/12/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1, 2, 5-8, 14, 15, and 17-19 under 35 U.S.C. 103 as being unpatentable over Oh et al. (WO 2015/034125 A1) in view of Dyatkin et al. (US 2015/0207082 A1) as set forth in the Non-Final Rejection filed 08/17/21 is overcome by the Applicant’s amendments.

Restriction/Election Requirement
4.	In view of the Applicant’s amendments, previously withdrawn Claims 3-4 and 9 are subject to rejoinder.

5.	Claims 1-9, 14, 15, and 17-19 are pending.  No claims have been withdrawn from consideration.

Examiner’s Note
6.	The Office has relied upon national phase publication US 2016/0126472 A1 as the English equivalent of PCT publication WO 2015/034125 A1 (herein referred to as “Oh et al.”).

Claim Objections
7.	Claims 1-9, 14, 15, and 17-19 are objected to because of the following informalities:  Claim 1, which the other claims are dependent upon, recites chemical structures for the at least one third compound (pages 6-9) which need to be replaced.  All the structures are of low resolution and not clearly legible (for instance, the sulfur and nitrogen atoms in compound [H-231] are not clearly depicted).
	Appropriate corrections are required.

Allowable Subject Matter
8.	Claims 1-9, 14, 15, and 17-19 are currently objected to due to minor informalities, but would be allowable if amended to overcome the objection as set forth above.
	The closest prior art is provided by Oh et al. (WO 2015/034125 A1) in view of Dyatkin et al. (US 2015/0207082 A1).  Oh et al. discloses a composition comprising the above two compounds as first and second host materials for forming the light-emitting layer of an organic electroluminescent (EL) device (Abstract; [0011], [0104]); the composition is doped with a phosphorescent dopant material ([0041], [0107]-[0111]).  Oh et al. discloses that the composition comprises “at least two kinds of host compounds” (first and second host compounds) ([0041]); the composition may further include a host compound that is not the first and second host compounds (represented by Chemical Formulae 1 and 2, respectively) ([0106]).  The composition is a mixture that is formed into a film via methods such as solution method (0105], [0112], [0227]).  Oh et al. discloses the following first and second host compounds for the composition:

    PNG
    media_image1.png
    228
    371
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    282
    375
    media_image2.png
    Greyscale

(pages 8 and 32).  Oh et al. discloses an organic EL device comprising the following layers (in this order) for the construction of displays (Abstract):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer (formed from the composition), electron-transporting layer, and cathode ([0123]-[0124], [0227]-[0228]).  However, Oh et al. does not explicitly disclose a third compound as recited by the Applicant.
	Dyatkin et al. discloses compounds of the following form:  G1-L-G2 where G1 is the following:

    PNG
    media_image3.png
    96
    208
    media_image3.png
    Greyscale

([0016]), with X = O, S, and Se ([0017]), L = groups such as benzene ([0028], [0080]), R1-2 = substitution such as aryl ([0021]-[0023]), and G2 = heteroaryl group ([0025]; page 18).  An embodiment is disclosed:

    PNG
    media_image4.png
    413
    339
    media_image4.png
    Greyscale

(page 41).  Dyatkin et al. further discloses its inventive compounds as “useful” host material with strong electron-conducting properties for the light-emitting layer of an organic EL device (Abstract; [0003], [0028], [0127]).  It would have been obvious to incorporate Compound 322 as disclosed by Dyatkin et al. (above) as additional host material to the composition as disclosed by Oh et al.  The motivation is provided by the disclosure of Dyatkin et al., which teaches that its inventive host compounds are useful and have strong electron-conducting properties.  
	However, it is the position of the Office that neither Oh et al. in view of Dyatkin et al. together nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s inventive composition, particularly in regards to the nature of the at least one third compound.

Response to Arguments


Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786